Citation Nr: 1827215	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-60 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from April 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied an increased rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  


FINDING OF FACT

At no time during the appeal period did objective audiological testing demonstrate a loss in the Veteran's hearing in excess of Level II for the right ear and Level IV for the left ear.


CONCLUSION OF LAW

The criteria for a disability rating above 10 percent for bilateral hearing loss have not been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017). 

The Veteran actively participated in the claims process, as did his representative.  Neither the Veteran nor his representative has raised any objection concerning VA's fulfilment of its duty to notify, and the Board thus finds that VA has fulfilled that duty.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board is not required to search the record and address procedural arguments when the Veteran fails to raise them before the Board).

In the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA must also try to obtain any relevant private records that the claimant adequately identifies.  38 U.S.C. § 5103A(b).  Here, VA has obtained the Veteran's service medical records and post-service records of treatment at VA clinics and associated them with the claims file.  The Veteran did not submit any private treatment records, or identify any such records to VA. 
VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA provided the Veteran an audiological examination in June 2016 that established the Veteran's hearing acuity at several different frequencies specified by VA for evaluating hearing loss disability, and also analyzed the Veteran's ability to discriminate among words in speech.  The examiner did not note that the results of the examination were unreliable or otherwise inappropriate for use in evaluating a claim.  The Board thus finds that the test results, together with medical and other evidence in the Veteran's claims file, provide an adequate basis upon which to decide the Veteran's claim, and that VA has satisfied its duty to assist.

Legal Criteria & Analysis

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.  While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected hearing loss, disability ratings are derived by applying the results of objective audiometric testing to the rating schedule for hearing loss.  The application is mechanical and nondiscretionary.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated. Throughout the appeal period, the bilateral hearing loss has been evaluated as 10 percent. 

On the authorized audiological evaluation provided the Veteran in June 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
65
LEFT
20
20
65
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The examiner noted that the test results were valid for rating purposes, and that use of the word discrimination score was appropriate for the Veteran.  The examiner stated that the Veteran has sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.

Applying these values to Table VI, as discussed above, results in numeric designations of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of these levels of hearing to Table VII at 38 C.F.R. § 4.85 produces a disability rating of 0 percent, a noncompensable rating.  On the basis of this examination, an increase in the Veteran's current disability rating of 10 percent is not warranted.

During the pendency of the appeal, the Veteran had another VA hearing test, administered as part of an audiological evaluation at the San Juan, Puerto Rico VA Medical Center, also in June 2016. The puretone thresholds for this examination, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
70
70
70
LEFT
25
25
70
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

In this test, the left ear displayed what is known as an "exceptional" pattern of hearing impairment, calling for an alternative method of evaluation. When the puretone threshold is 30 decibels or less at a frequency of 1000 Hertz, and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is taken from either Table VI or Table VIa, whichever results in the higher numeral; that numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Using this method of evaluation, Table VIa alone yields a Roman numeral of III for the left ear, which is then raised to IV.  The right ear, based on the average puretone threshold and speech discrimination of 92 percent, yields a hearing impairment designated by Roman numeral II.  Despite the increased hearing loss attributed to the left ear in this testing, the intersection of these two Roman numerals in Table VII continues to yield a disability percentage rating of 0 percent, a noncompensable rating.  Thus, the results of this hearing test reinforce those of the authorized examination, discussed above, which also found a noncompensable rating.

With respect to functional impact on the Veteran's daily life, at his June 2016 audiological examination, the Veteran reported difficulties in following group conversations.  In an August 2016 written submission, the Veteran's spouse noted that he had difficulties in socializing, communicating with family members, and using a telephone or television, and described the impact of these problems as severe and stressful to the marital relationship.  While the Board understands that the Veteran's hearing loss continues to affect his day-to-day living, and is sympathetic to those difficulties, the record is devoid of evidence showing that the symptoms associated with the Veteran's bilateral hearing loss, to include difficulty hearing and understanding speech, and difficulty with word recognition, are not amply considered by the schedular rating criteria.  Accordingly, the Board finds that the Veteran's symptoms are fully contemplated by the rating assigned.  See Doucette v. Shulkin, 28 Vet. App. 366, 369  (2017).  

As noted above, the hearing-loss rating schedule calls for the mechanical application of the test scores the Veteran received on his audiological examination.  Lendenmann,  3 Vet. App. 345 at 349.  Because that application does not result in a designation of bilateral hearing loss greater than the currently assigned 10 percent disability, an increased rating for that disability is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


